BEAUCHAMP, Judge.
Appellant pleaded guilty in the district court of Haskell County on a charge of driving while intoxicated, and was assessed a penalty of ten days in jail and a fine of $50.
The record contains no statement of facts, but it is the contention that inasmuch as the law relative to driving on a public highway while intoxicated was changed by House Bill No. 73, Acts of the Forty-seventh Legislature, Vernon’s Ann.P.C. arts. 802, 802b, 802c, that the case should be reversed and ordered dismissed. Recently this matter has been considered in the cases of R. C. Davis v. State, Tex.Cr.App., 155 S.W.2d 801, and Pete Houston v. State, Tex.Cr.App., - S.W.2d -1 (neither of which has been reported [in State Reports]) and decided adversely to appellant’s contention.
No other question is presented. The judgment of the trial court is affirmed.

 Not released by court at date of publication.